PER CURIAM.
For the reasons stated by Clark, J. in his dissent we find that summary judgment for the defendant was erroneously allowed and that summary judgment for the plaintiff was properly denied.
The decision of the Court of Appeals and the judgment of the trial court entered 9 June 1981 are vacated without prejudice to either party to again move for summary judgment if the facts are further developed. The cause is remanded to the Court of Appeals for further remand to the District Court, Wayne County for further proceedings not inconsistent with this opinion.
Vacated and remanded.